Consolidated action brought (1) by Frank T. Hutchek, as administrator, etc., to recover damages for the death of his intestate; (2) by plaintiffs John Thomas Hutchek and Annamae Maverick, to recover damages for personal injuries sustained by them respectively; and (3) by Frank T. Hutchek, individually, to recover for damages to his Buick automobile. All claims arose from the collision of a fixe truck, driven by appellant Hirst, with the automobile of plaintiff Frank T. Hutchek, driven by plaintiff John T. Hutchek. Defendants Board of Commissioners counterclaimed against plaintiffs Frank T. Hutchek, individually, and John Thomas Hutchek, for damages to the fire truck, sustained allegedly through their negligence. After a trial of the issues before the court and a jury, the latter rendered a verdict in favor of plaintiffs, assessing the damages of the respective plaintiffs, and also in favor of plaintiffs Frank T. Hutchek, individually, and John Thomas Hutchek, on the counterclaim. From the judgment entered thereon, and also from an order denying their motion to set aside the verdict and for a new trial, defendants Board of Commissioners and Hirst appeal. Judgment and order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.